Citation Nr: 0725694	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-16 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement based on household income and/or assets for 2004.

(Entitlement to service connection for a heart disorder is 
the subject of a separate appellate action.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision of the VA Health 
Eligibility Center in Atlanta, Georgia, that determined that 
the veteran was not eligible for treatment in the VA health 
care system without paying a co-payment based on household 
income and/or assets for 2004.  

The veteran was scheduled for a Board hearing before a 
Veterans Law Judge, in Waco, Texas, on February 12, 2007; 
however, he withdrew his hearing request with regard to this 
issue in November 2006.  See 38 C.F.R. § 20.704 (2006).

For the reasons expressed below, the matter on appeal is 
being remanded to the VA Health Eligibility Center.  VA will 
notify the veteran if further action , on his part, is 
required..


REMAND

The Board notes, initially,. that the veteran appointed the 
Texas Veterans Commission as his representative after the 
statement of the case (SOC) was issued in June 2006.  It 
appears, however, that the veteran's appeal was not sent to 
the veteran's representative for preparation of a VA Form 646 
on the identified issue.  On remand, the veteran's 
representative should be given an opportunity to submit 
further argument in support of the veteran's claim.  See 38 
C.F.R. § 20.600 (2006).

Further, to ensure that due process requirements are met, VA 
should also give the veteran and his representative an 
opportunity to present information and evidence pertinent to 
the claim on appeal, notifying them that the veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  VA should 
request that the appellant submit all evidence in his 
possession.  

After providing the appropriate notice, VA should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance if 2000 (VCAA).   See 38 U.S.C.A. §§ 5103, 5103A  
(West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve VA of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, VA should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim. 

Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  VA should send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record. 

VA should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

VA's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.   If the veteran responds, VA should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, VA should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After completion of the requested 
action, VA should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.

4.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case with 
regard to the issue on appeal and be 
afforded an opportunity to respond before 
the matter is returned to the Board for 
further review. 

In particular, VA should solicit, and 
document its efforts to obtain a VA Form 
646, or equivalent, from the veteran's 
representative prior to recertifying the 
appeal to the Board.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).



